Citation Nr: 0001377	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Eligibility for death benefits as the surviving spouse of a 
veteran.  



REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The veteran entered active service in April 1945.  He was 
missing in action in July 1950.  His absence was terminated 
in February 1952 when the service department determined that 
evidence was sufficient to establish the fact of his death.  

In November 1997, the Board of Veterans' Appeals (Board) 
determined that the appellant was not eligible for death 
benefits as the surviving spouse of a veteran.  She appealed 
to the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) (Court).  
Pursuant to a joint remand by the parties, the Court issued 
an Order which vacated the Board's November 1997 decision and 
remanded the matter to the Board.  In December 1998, the 
Board remanded the case to the RO.  While the RO did much of 
the requested development, a critical item was not 
accomplished and the case must be returned to the RO.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

In December 1998, the Board noted that there did not appear 
to be any dispute as to the basic facts of this case.  The 
Board summarized those facts as follows - The appellant was 
married to a veteran killed in the Korean War.  She 
remarried.  She separated from her second spouse with a 
separation agreement in 1989.  She filed for divorce in March 
1991 ( Transcript of November 1996 RO hearing, at 2).  The 
judgment of divorce was granted in September 1991.  She filed 
her claim for dependency and indemnity compensation in August 
1993.  The Board pointed out that if the appellant or her 
representative disagreed with this synopsis, they should 
notify the RO and submit supporting evidence or notify the RO 
where supporting evidence may be obtained.  No disagreement 
with the facts, as stated, has been expressed by the 
appellant or her representative.  

Prior to November 1, 1990, the provisions of 38 U.S.C.A. 
§ 103(d) (West 1991) allowed reinstatement of surviving 
spouse status where a veteran's widow had remarried and that 
later marriage had terminated because of death, divorce, 
annulment, or if the remarriage was declared void.  However, 
this statutory provision was amended by the Omnibus Budget 
Reconciliation Act of 1990 (herein OBRA), Pub. L. No. 101-
508, § 8004(a), 104 Stat. 1388-348 (Nov. 5, 1990), to delete 
reinstatement following divorce.  This barred reinstatement 
of surviving spouse status, where the claim was not filed 
before November 1, 1990.  

In the joint motion for remand, it was asserted that the 
provisions of Pub.L. 102-86, Title V, § 502 (Savings 
Provision for Elimination of Benefits for Certain Remarried 
Spouses) and Pub. L. 102-568, Title I, § 103 (Exception to 
Operation of OBRA Provision) exempt the appellant from the 
provisions barring reinstatement of surviving spouse status.  

The cited portion of Pub. L. 102-568 provides that the 
provisions of OBRA preventing the reinstatement of surviving 
spouse status shall not apply to any case in which "a legal 
proceeding to terminate an existing marital relationship" 
was commenced before November 1, 1990.  

In Owings v. Brown, 8 Vet. App. 17, 21 (1995), the Court held 
that the meaning of "commencement" of a "legal proceeding" 
pursuant to the 1992 Exception should be determined by the 
underlying law controlling the legal proceeding.  That is, 
the Court held that what constitutes "a legal proceeding to 
terminate an existing marital relationship" will depend on 
state law.  

Pursuant to the previous remand, the RO asked the appellant 
for a copy of the separation agreement and the original 
petition, or other papers filed with the court, requesting 
divorce.  She submitted a copy of the September 1991 Judgment 
of Divorce and other documents which were previously of 
record.  The RO telephoned the appellant, in March 1999, and 
she stated that she did not have a copy of the separation 
agreement or petition for divorce in her possession and did 
not know if they existed.  In an April 1999 telephone 
contact, the appellant stated that she contacted the lawyer 
who wrote the separation papers and he did not have a copy.  
In a sworn affidavit, Attorney JDM stated that, he 
represented the appellant and her ex-husband in various 
matters and did not represent either in divorce proceedings, 
but he did see a separation agreement which they had prepared 
and executed in April 1989.  It appears that all possible 
evidentiary development has been completed and the RO has 
gone to significant lengths to comply with item 1 of the 
previous remand.  

The Board also asked the RO to obtain an opinion from the VA 
Regional Counsel as to whether, under the laws of Alabama, 
the separation agreement would be "a legal proceeding to 
terminate an existing marital relationship."  This is 
particularly important since the Court determined, in Owings, 
that state law on the initiating of proceedings is 
controlling.  The Board's review of the claims folder and 
associated documents does not show that this has been 
accomplished.  Consequently, the case must be returned to the 
RO for completion of this development.  See Stegall.  

The RO did consider the appellant's entitlement under the 
provisions of Pub.L. 105-178, § 8207, amending 38 U.S.C. 
§ 1311(e)(1) (1998) and awarded benefits under the new law.  
Item 3 of the previous remand has been completed.  

The case is REMANDED  to the RO for the following:  

The RO should ask the VA Regional Counsel 
for an opinion as to whether, under the 
laws of Alabama, the separation agreement 
would be "a legal proceeding to 
terminate an existing marital 
relationship."  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  They are specifically invited to present argument 
and to cite relevant cases, regulations, statutes or other 
support for their proposition that the separation agreement 
is "a legal proceeding to terminate an existing marital 
relationship" within the meaning of the applicable law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

